


 




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY THE SECURITIES
ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
(THE "1933 ACT)

 

US $50,000.00





 

NEAH POWER SYSTEMS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 23, 2017







FOR VALUE RECEIVED, NEAH POWER SYSTEMS, INC. (the “Company”) promises to pay to
the order of UNION CAPITAL, LLC and its authorized successors and permitted
assigns ("Holder"), the aggregate principal face amount of Fifty Thousand
Dollars exactly (U.S. $50,000.00) on February 23, 2017 ("Maturity Date") and to
pay interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on February 23, 2016.  The interest will be paid to the Holder
in whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note.  The principal of, and interest on,
this Note are payable at 525 Norton Parkway, New Haven, CT  06511, initially,
and if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time.  The Company will pay each
interest payment and the outstanding principal due upon this Note on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company.  The forwarding of
such check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
 Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.




This Note is subject to the following additional provisions:




                        1.         This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be made
for such registration or transfer or exchange, except that Holder shall pay any
tax or other governmental charges payable in connection therewith.




                        2.         The Company shall be entitled to withhold
from all payments any amounts





____

Initials




--------------------------------------------------------------------------------




required to be withheld under applicable laws.




                        3.         This Note may be transferred or exchanged
only in compliance with the Securities Act of 1933, as amended ("Act") and
applicable state securities laws.  Any attempted transfer to a non-qualifying
party shall be treated by the Company as void.  Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company's records as
the owner hereof for all other purposes, whether or not this Note be overdue,
and neither the Company nor any such agent shall be affected or bound by notice
to the contrary.  Any Holder of this Note electing to exercise the right of
conversion set forth in Section 4(a) hereof, in addition to the requirements set
forth in Section 4(a), and any prospective transferee of this Note, also is
required to give the Company written confirmation that this Note is being
converted ("Notice of Conversion") in the form annexed hereto as Exhibit A. The
date of receipt (including receipt by telecopy) of such Notice of Conversion
shall be the Conversion Date.




                        4.         (a)      The Holder of this Note is entitled,
at its option, after full cash payment for the shares convertible hereunder, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company's common stock (the "Common Stock"), at a
price ("Conversion Price") for each share of Common Stock equal to 60% of the
lowest trading price of the Common Stock as reported on the OTCQB maintained by
the OTC Markets Group, Inc. upon which the Company’s shares are traded or any
exchange upon which the Common Stock may be traded in the future ("Exchange"),
for the twenty prior trading days including the day upon which a Notice of
Conversion is received by the Company or its transfer agent (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company or its transfer agent after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to include the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Accrued but unpaid
interest shall be subject to conversion.  No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share. To the extent the
Conversion Price of the Company’s Common Stock closes below the par value per
share, the Company will take all steps necessary to solicit the consent of the
stockholders to reduce the par value to the lowest value possible under law.
 The Company agrees to honor all conversions submitted pending this increase.
 In the event the Company experiences a DTC “Chill” on its shares, the
conversion price shall be decreased to 50% instead of 60% while that “Chill” is
in effect. If the Company violates Section 4(e) of the Securities Purchase
Agreement, the conversion discount shall be increased by 20% to reflect a net
conversion discount of 60%.In no event shall the Holder be allowed to effect a
conversion if such conversion, along with all other shares of Company Common
Stock beneficially owned by the Holder and its affiliates would exceed 9.9% of
the outstanding shares of the Common Stock of the Company.




                                    (b)       Interest on any unpaid principal
balance of this Note shall be paid at the rate of 8% per annum.  Interest shall
be paid by the Company in Common Stock ("Interest Shares").  Holder may, at any
time, send in a Notice of Conversion to the Company for Interest Shares based on
the formula provided in Section 4(a) above.  The dollar amount converted into
Interest Shares





2




____

  Initials

--------------------------------------------------------------------------------




shall be all or a portion of the accrued interest calculated on the unpaid
principal balance of this Note to the date of such notice.   




                                     (c)       The Notes may be prepaid with the
following penalties: (i) if the note is prepaid within 60 days of the issuance
date, then at 120% of the face amount plus any accrued interest; (ii) if the
note is prepaid after 60 days after the issuance date but less than 121 days
after the issuance date, then at 135% of the face amount plus any accrued
interest and (iii) if the note is prepaid after 120 days after the issuance date
but less than 180 days after the issuance date, then at 140% of the face amount
plus any accrued interest. This Note may not be prepaid after the 6th month
anniversary. Such redemption must be closed and funded within 3 days of giving
notice of redemption of the right to redeem shall be null and void. If the
Company violates Section 4(e) of the Securities Purchase Agreement, the prepay
premium shall be increased by 20%.




                                    (d)        Upon (i) a transfer of all or
substantially all of the assets of the Company to any person in a single
transaction or series of related transactions, (ii) a reclassification, capital
reorganization or other change or exchange of outstanding shares of the Common
Stock, or (iii) any consolidation or merger of the Company with or into another
person or entity in which the Company is not the surviving entity (other than a
merger which is effected solely to change the jurisdiction of incorporation of
the Company and results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of Common Stock) (each of
items (i), (ii) and (iii) being referred to as a "Sale Event"), then, in each
case, the Company shall, upon request of the Holder, redeem this Note in cash
for 150% of the principal amount, plus accrued but unpaid interest through the
date of redemption, or at the election of the Holder, such Holder may convert
the unpaid principal amount of this Note (together with the amount of accrued
but unpaid interest) into shares of Common Stock immediately prior to such Sale
Event at the Conversion Price.




                                     (e)        In case of any Sale Event in
connection with which this Note is not redeemed or converted, the Company shall
cause effective provision to be made so that the Holder of this Note shall have
the right thereafter, by converting this Note, to purchase or convert this Note
into the kind and number of shares of stock or other securities or property
(including cash) receivable upon such reclassification, capital reorganization
or other change, consolidation or merger by a holder of the number of shares of
Common Stock that could have been purchased upon exercise of the Note and at the
same Conversion Price, as defined in this Note, immediately prior to such Sale
Event. The foregoing provisions shall similarly apply to successive Sale Events.
If the consideration received by the holders of Common Stock is other than cash,
the value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.




                       5.           No provision of this Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, and interest on, this Note at the time, place, and rate,
and in the form, herein prescribed.




                       6.          The Company hereby expressly waives demand
and presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder





3




____

  Initials

--------------------------------------------------------------------------------




and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereto.




                      7.          The Company agrees to pay all costs and
expenses, including reasonable attorneys' fees and expenses, which may be
incurred by the Holder in collecting any amount due under this Note.




                       8.            If one or more of the following described
"Events of Default" shall occur:




                      (a)          The Company shall default in the payment of
principal or interest on this Note or any other note issued to Union Capital,
LLC by the Company; or




                       (b)         Any of the representations or warranties made
by the Company herein or in any certificate or financial or other written
statements heretofore or hereafter furnished by or on behalf of the Company in
connection with the execution and delivery of this Note, or the Securities
Purchase Agreement under which this note was issued shall be false or misleading
in any material respect; or




                       (c)         The Company shall fail to perform or observe,
in any material respect, any covenant, term, provision, condition, agreement or
obligation of the Company under this Note or any other note issued to Union
Capital, LLC; or




                       (d)         The Company shall (1) become insolvent; (2)
admit in writing its inability to pay its debts generally as they mature; (3)
make an assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a petition for  bankruptcy relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief, all under federal or state laws as applicable; or




                       (e)          A trustee, liquidator or receiver shall be
appointed for the Company or for a substantial part of its property or business
without its consent and shall not be discharged within thirty (30) days after
such appointment; or




                       (f)          Any governmental agency or any court of
competent jurisdiction at the instance of any governmental agency shall assume
custody or control of the whole or any substantial portion of the properties or
assets of the Company; or




                       (g)         One or more money judgments, writs or
warrants of attachment, or similar process, in excess of fifty thousand dollars
($50,000) in the aggregate, shall be entered or filed against the Company or any
of its properties or other assets and shall remain unpaid, unvacated, unbonded
or unstayed for a period of fifteen (15) days or in any event later than five
(5) days prior to the date of any proposed sale thereunder; or




                       (h)         Defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or











4




____

  Initials

--------------------------------------------------------------------------------




                       (i)           The Company shall have its Common Stock
delisted from a trading market (including the OTC BB market) or, if the Common
Stock trades on an exchange, then trading in the Common Stock shall be suspended
for more than 10 consecutive days or ceases to file its 1934 act reports with
the SEC;




                       (j)           If a majority of the members of the Board
of Directors of the Company on the date hereof are no longer serving as members
of the Board;




                       (k)          The Company shall not deliver to the Holder
the Common Stock pursuant to paragraph 4 herein without restrictive legend
within 3 business days of its receipt of a Notice of Conversion; or




                       (l)           The Company shall not replenish the reserve
set forth in Section 12, within 3 business days of the request of the Holder.




                       (m)       The Company shall not be “current” in its
filings with the Securities and Exchange Commission; or




                       (n)          The Company shall lose the “bid” price for
its stock in a market (including the OTCQB marketplace or other exchange).




Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law.  Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law.  In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company.  This penalty shall increase to $500 per
day beginning on the 10th day.  The penalty for a breach of Section 8(n) shall
be an increase of the outstanding principal amounts by 20%.  In case of a breach
of Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6 month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period as
a base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.











5




____

  Initials

--------------------------------------------------------------------------------




If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss.  At the Holder’s election, if the
Company fails for any reason to deliver to the Holder the conversion shares by
the by the 3rd business day following the delivery of a Notice of Conversion to
the Company and if the Holder incurs a Failure to Deliver Loss, then at any time
the Holder may provide the Company written notice indicating the amounts payable
to the Holder in respect of the Failure to Deliver Loss and the Company must
make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]




The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.




                       9.          In case any provision of this Note is held by
a court of competent jurisdiction to be excessive in scope or otherwise invalid
or unenforceable, such provision shall be adjusted rather than voided, if
possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby.




                       10.         Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.




                       11.        The Company represents that it is not a
“shell” issuer and has not been a “shell” issuer for the 12 months following the
Company’ having reported Form 10 type information indicating it is no longer a
“shell issuer.



                       12.         The Company shall issue irrevocable transfer
agent instructions reserving 119,047,000 shares of its Common Stock for
conversions under this Note (the “Share Reserve”). The Share Reserve shall take
effect upon an increase in the authorized capital of the Company. Upon full
conversion of this Note, any shares remaining in the Share Reserve shall be
cancelled. The Company shall pay all costs associated with issuing and
delivering the shares. If such amounts are to be paid by the Holder, it may
deduct such amounts from the Conversion Price. Conversion Notices may be sent to
the Company or its transfer agent via electric mail. The company should at all
times reserve a minimum of three times the amount of shares required if the note
would be fully converted.  The Holder may reasonably request increases from time
to time to reserve such amounts. The Company will instruct its transfer agent to
provide the outstanding share information to the Holder in connection with its
conversions.  




                       13.         The Company will give the Holder direct
notice of any corporate actions, including but not limited to name changes,
stock splits, recapitalizations etc.  This notice shall be





6




____

  Initials

--------------------------------------------------------------------------------




given to the Holder as soon as possible under law.  




                       14.         This Note shall be governed by and construed
in accordance with the laws of New York applicable to contracts made and wholly
to be performed within the State of New York and shall be binding upon the
successors and assigns of each party hereto.  The Holder and the Company hereby
mutually waive trial by jury and consent to exclusive jurisdiction and venue in
the courts of the State of New York.  This Agreement may be executed in
counterparts, and the facsimile transmission of an executed counterpart to this
Agreement shall be effective as an original.




7


____

  Initials

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.







Dated:               

 




    

   

NEAH POWER SYSTEMS, INC.




By: __________________________________




Title: _________________________________





8


____

  Initials

--------------------------------------------------------------------------------




EXHIBIT A







NOTICE OF CONVERSION




 (To be Executed by the Registered Holder in order to Convert the Note)




The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of NEAH POWER SYSTEMS, INC.
 (“Shares”) according to the conditions set forth in such Note, as of the date
written below.




If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.




Date of
Conversion:                                                                                                                              

Applicable Conversion
Price:                                                                                                  
             

Signature:                                                                                                                                              

[Print Name of Holder and Title of Signer]

Address:                                                                                                                                                

                                                                                                                                                                                                                    

SSN or
EIN:                                                                                                                                  
     

Shares are to be registered in the following
name:                                                                                   

 

Name:                                                                                                                                                   

Address:                                                                                                                                                

Tel:                                                        

Fax:                                                        

SSN or EIN:                                          

 

Shares are to be sent or delivered to the following
account:                                                                    

 

Account
Name:                                                                                                                                                                        
            

Address:                                                                                                                              
                 











9




____

  Initials